Citation Nr: 1542471	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  09-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, continued the evaluation of Veteran's left foot plantar fasciitis at 10 percent disabling.

In August 2013, after the RO issued the supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was not accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration, but the Veteran's representative had submitted a July 2013 waiver requesting the Board consider new evidence and proceed without remanding the case to the AOJ.  Therefore  the Board finds that it may decide this case without remanding for initial AOJ review of the newly submitted evidence.

The appeal was previously before the Board in November 2012, when it was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left foot plantar fasciitis is manifested by pain and tenderness over the plantar aspect of the foot and limitations to walking and standing with symptoms that most nearly approximate a moderately severe foot injury throughout the claims period.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, for left foot plantar fasciitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, Diagnostic Codes 5276-5284 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral plantar fasciitis was awarded in an October 1989  rating decision; the condition was evaluated as 10 percent disabling from September 6, 1989.  A September 2005 rating decision assigned a 10 percent rating for plantar fasciitis on each foot separately, effective May 2, 2005.  In the latest rating decision (December 2007), the RO continued the Veteran's 10 percent evaluation for each foot.  The Veteran contends that a rating in excess of 10 percent is warranted for his left foot plantar fasciitis as his symptoms are more severe than what is contemplated by the current evaluation.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's left foot disability, characterized as plantar fasciitis, is currently rated as 10 percent disabling by analogy to DC 5020 (synovitis).  DC 5020 rates disabilities using the classifications of DC 5003 (arthritis, degenerative), which provides two rating options for  X-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  In this case, the AOJ used DC 5271 (ankle, limited motion of) as the DC for the specific joint involved, which includes only moderate (10 percent) and marked (20 percent) rating levels.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

The Board finds that the Veteran's left foot disability does not meet the criteria for an increased rating under DC 5020 for synovitis.  The Veteran has not been diagnosed with synovitis or had it linked to his disability.  In addition, although the September 2007 VA examiner diagnosed mild midfoot arthritis, the examiner found that there was no ankle joint pain or limitation of ankle motion.  The February 2013 VA examiner similarly found there was no pain while testing the range of motion of the subtalar and ankle joints.  Because the record does not indicate swelling, muscle spasm, or painful motion, the rating would increase to 20 percent only with evidence of the involvement of two or more major joints (or minor joint groups) and occasional incapacitating exacerbations.  The record does not indicate the involvement of two or more major joints; thus, an increased rating is not warranted under DC 5020.  

Of additional note, the record contains mixed evidence regarding whether the Veteran has plantar fasciitis.  A February 2013 VA examiner (in the February examination report and in a June 2013 addendum) stated that the Veteran's symptoms and records were not consistent with plantar fasciitis; the examiner instead posited the Veteran's pain was due to his non-service-connected back problems and nerve-type damage, despite an April 2013 nerve conduction study indicating there was no neurological impairment associated with the Veteran's low back disability.  In addition, as discussed below, the record demonstrates that the Veteran has experienced a long history of pain in his plantar region, which has been regularly referred to as plantar fasciitis.  Thus, while the symptoms may vary from plantar fasciitis, the Veteran is service connected for a foot disability characterized as plantar fasciitis.

Although the Veteran's left foot plantar fasciitis does not meet the criteria for an increased rating under DC 5276, the Board finds that a higher 20 percent evaluation is warranted under DC 5284 (foot injuries, other).  38 C.F.R. § 4.72.  Moderate foot injuries are rated 10 percent disabling, moderately severe foot injuries are rated 20 percent disabling, and severe foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.72.  If the veteran loses actual use of the foot, the injury is rated 40 percent disabling.  38 C.F.R. § 4.72.  

Treatment records and VA examinations dated throughout the claims period establish the disability most nearly approximates a moderately severe foot injury.  The Veteran has received treatment with medication and orthotics but still experiences functional impairments that the Board finds most nearly approximate moderately severe.  Although an October 2006 private medical treatment record asserted that the Veteran's pain was controlled with orthotics, December 2006 VAMC records stated that the Veteran has had constant pain since 1988 that prohibited him from standing for long periods of time.  January and April 2007 VAMC records reported that the Veteran's pain continued, although anti-inflammatory medication provided some relief. One year later, a November 2008 VAMC record stated that his previous custom orthotics were helping less than they had in the past. 

The September 2007 VA examiner noted that the Veteran was still working but could only be on his feet for an hour before he needed to rest; after resting, he could only be on his feet for 20 minutes.  A February 2013 VA examination confirmed that the Veteran had pain along the plantar aspect of his feet which affected his ability to work overtime and engage in recreational activities.  This pain was described as a daily burning like fire with occasional throbbing; the examiner noted tenderness upon palpitation of the central plantar aspect (but no extreme tenderness) as well as mild pain to the heel squeeze in the left foot.  The February 2013 VA examination noted that daily activities make his feet sore.
Non-medical evidence related to the claim also supports an increased rating analogous to a moderately severe foot injury.  In an August 2007 statement, the Veteran's immediate supervisor verified that the Veteran's job requires standing for long periods of time and the Veteran's ability to stand had decreased over the past five years; his supervisor expressed that the Veteran's disability could affect his job performance.  The Veteran also submitted records of his sick days taken from work in 2008, 2009, 2011, and 2012 that showed a significant increase in sick days used in 2012, although the illness associated with these sick days is not identified.  Finally, the Veteran submitted a statement in September 2008 that the pain he experiences in his left foot is "extreme" as a result of his plantar fasciitis.  

After considering the evidence, the Board finds that the Veteran's left foot plantar fasciitis most nearly approximates a moderately severe foot injury, which corresponds to a 20 percent disability rating.  The record indicates that ameliorative measures such as orthotics and anti-inflammatory medication are less effective than in the past.  In addition, the Veteran reports daily pain and VA examiners note tenderness along the plantar aspect.  This pain limits the Veteran to one hour on his feet before he needs to rest, and limits him to 20 minutes of standing thereafter.  For these reasons, the Board finds that the record supports a classification of moderately severe.
	
Although an 20 percent rating is appropriate in this case, a rating in excess of 20 percent is not warranted at any time during the claims period.  DC 5284 provides for a 30 percent rating for severe foot injuries.  38 C.F.R. § 4.72.  If the veteran loses actual use of the foot, the injury is rated 40 percent disabling.  38 C.F.R. § 4.72.  In this case, it is clear the Veteran's left foot plantar fasciitis more closely approximates a moderately severe foot injury than a severe foot injury.  The Veteran reports that he experiences daily pain related to his feet and cannot stand for longer than an hour without resting.  Even with such restrictions, however,  the record indicates that the Veteran maintains a full-time job that requires him to be on his feet.  In addition, the September 2007 VA examiner reported that the Veteran's activities of daily living were not impacted and the February 2013 examiner stated that daily activities simply make his feet sore.  Thus, the Veteran's disability does not sufficiently interfere with his employment or ordinary conditions of daily living to rise to the level of a severe foot injury.   

Because the Board has changed the DC used to rate the Veteran's disability, the Board must also determine whether this modification constitutes a severance of service connection.  VA has consistently found that protection is afforded to a disability and not the DC used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the DC did not change the protected status of the disability).  The U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in DC is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding that a simple, nonsubstantive administrative decision to correct the part of the body disabled by an in-service injury "did not result in a new rating or the severance of the old rating").  

Potential severance was also addressed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from having those determinations suddenly stripped away.  Id. at 1301.  In addition, it would "ill-serve the purpose of the statute" to classify a change in a disability's situs  or associated DC as "a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same. . . ."  Id.  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford.  Read, 651 F.3d at 1301-02.

Turning to the current case before the Board, the assignment of a rating under DC 5284 does not constitute a severance.  Instead, the Board has determined that a DC different from that originally assigned is a more accurate descriptor of the service-connected disability, i.e. left plantar fasciitis.  The symptoms experienced by the Veteran more closely align with DC 5284 and have a limited connection to the DC previously used to rate the service-connected disability, i.e. DC 5020 pertaining to synovitis.  

In addition, the use of DC 5284 does not result in any reduced benefit to the Veteran: the Veteran is currently rated at 10 percent disability for the left and right foot plantar fasciitis for a 20 percent combined rating.  Classifying the left foot disability as moderately severe under DC 5284 would increase the left foot disability rating to 20 percent and increase the combined rating to 30 percent.  Therefore, the assignment of a different DC does not result in an improper severance of service connection for the Veteran's left foot plantar pain.  
   
The Board has considered whether an increased rating is warranted under the other criteria for rating disabilities of the foot but finds the other criteria are not applicable to the current case.  A higher rating is not appropriate under DC 5276 (flatfoot, acquired) because the record is negative for marked deformity, pain on manipulation, swelling on use, and callosities which would support a unilateral severe flatfoot rating of 20 percent.  As for DC 5277 (weak foot, bilateral), the DC under which the disability was first rated, the Veteran would not be entitled to a higher rating under this DC because a 10 percent evaluation is the maximum rating possible.  There is also no evidence of a claw foot, Morton's disease, hallux valgus, or any other foot condition listed in the criteria for rating the foot.  In short, the 20 percent rating assigned above under DC 5284 is clearly the maximum possible under the pertinent rating criteria.
   
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left foot plantar fasciitis is manifested by symptoms such as daily pain and functional impairment affecting the Veteran's ability to stand.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his plantar fasciitis but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating for plantar fasciitis, analogously rated as foot injuries, other.  Rather, his description of daily pain and increased pain with use is consistent with the degree of disability addressed by rating evaluations.  Therefore, referral for consideration of extraschedular rating is not warranted.

In sum, the record warrants an increased rating for left foot plantar fasciitis.  The Veteran's symptoms  most closely approximate a moderately severe rating but do not rise to the level of severe.  In addition, the Board finds that DC 5284 is the most appropriate DC for the Veteran's disability and changing the DC is not an improper severance of service connection.  Finally, the Board finds that an extraschedular rating is not warranted because the scheduler criteria are adequate and the effects of the disability are not exceptional.  The Board therefore concludes that the evidence supports an increased rating increased rating of 20 percent, but not greater, for left foot plantar fasciitis.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased ratings for disabilities that are already service-connected, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide (or request that VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue. Vazquez-Flores v. Shinseki (Vasquez-Flores III), 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake (Vasquez-Flores I), 22 Vet. App. 37, 43 (2008), rev'd in part sub. nom. Vasquez-Florez v. Shinseki (Vasquez-Flores II), 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

In addition, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e. noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores III, 24 Vet. App. at 98.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See id. at 106-07.  VA is not required to apprise him of alternative DCs or daily-life evidence; instead, VA must only provide what amounts to "generic" notice.  Id. at 99.

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2007 letter, which included notice regarding the disability-rating and effective-date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  

In addition, VA has obtained records of treatment reported by the Veteran, such as  records of VA treatment and private medical records.  Moreover, he was provided several VA examinations in response to his claim, most recently in February and April 2013, with a June 2013 addendum to the February 2013 examination.

Finally, the Board finds that VA has complied with the Board's two instructions contained in the November 2012 remand.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In response to the remand, VA first contacted the Veteran with a December 2012 letter requesting that the Veteran provide information regarding medical treatment received from any private and VA medical providers.  This letter also requested the Veteran fill out a release for VA to obtain any private medical records not yet associated with the file.  VA received no response to this letter, though VA did procure additional VAMC records covering the period from December 2007 to February 2013.  

To address the second remand instruction,  VA provided VA medical examinations to address the issues flagged in the remand: the February 2013 examination, the related April 2013 examination, and the June 2013 addendum to the February examination.  This case was then readjudicated in a July 2013 SSOC.  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim; any failure to obtain records of treatment identified by the Veteran rests with the Veteran himself.  Therefore, VA has complied with the remand orders of the Board.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to a rating of 20 percent, but not higher, for left foot plantar fasciitis is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


